Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partin (2007/0270855).
With respect to claims 1, 9, 15, Partin discloses bone fixation device (20, 45, 50) comprising a first member (202,452, 502) comprising a proximal end of the device, a second member (204, 454, 504) comprising a distal end of the device, at least one deformable member or actuator or elastic member (206, 456, 506) positioned between the first member and the second member, the deformable member (206, 456, 506) being movable between an un-deformed state or resting state or biased state (after force is applied) and a deformed state or non-biased state or energy storing state (before force is applied), as set forth in para[0044], the first member and the second member urged towards one another by the deformable member as the deformable member moves from the deformable state to the un-deformed state, such that the bone fixation device shortens in length or the first length being shorter than the second length, as set forth in paras[ooo4][0045].
With respect to claim 2, the first member comprises an opening extending from a second end towards a first end along at least a portion of the first member that defines an interior surface in the first member, as best seen in FIGS.7, 14.

With respect to claim 7, Partin discloses the device further comprising a locking member (467) engaging the first member at a first end and the second member at a second end.
With respect to claim 8, Partin discloses wherein the first member comprises a coupling portion at a first end of the first member and an attachment portion (thread) at a second of the first member, as best seen in at least FIG.2.
With respect to claims 10, 11, 16, 17, Partin discloses the actuator or the elastic member is a coil spring (206,456, 506), as set forth in para[0056].
With respect to claims 12, 13, 18, 19, Partin discloses the device includes a surface for receiving an insertion tool and the surface provides leverage surface for an insertion tool to compress the device, as set forth in para[0057].
With respect to claims 14, 20, Partin discloses wherein the proximal and distal bone engagement members each has screw threads (208,210, 302a, 304a), as best seen in nFIGS.2 5.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking member in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2009/0254089		10/2009		Tipirneni et al
20013/0317503		11/2013		Songer et al.
Both references teach of a fixation device with a coil spring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        July 15, 2021